 

Realsource Residential, Inc. 10-Q [rsrt-10q_063014.htm]  

 

Exhibit 10.9



 

 

 

RS BAKKEN ONE, LLC

 

to

 

REALSOURCE RESIDENTIAL, INC.

 

 



 

 



RIGHT OF FIRST REFUSAL & OPTION

 



 

 

 

Dated: As of June 10, 2014

 

Property Location: 6421 13 Mile Center Road NW 113, 115, 117, 119, 121, 123 and
  Williston, North Dakota 125 Frontier Avenue   Williams County City of Watford
City, North Dakota     McKenzie County

 

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

 

Michael Best & Friedrich LLP 6995

Union Park Center, Suite 100

Salt Lake City, Utah 84047

Attention: Jason Rogers

 

 

 



 

 

 

 

RIGHT OF FIRST REFUSAL & OPTION

 

For the Option Fee (as hereafter defined) and other good and valuable
consideration, RS Bakken One, LLC, a Delaware limited liability company (the
“Grantor”) having an address of 2089 Fort Union Blvd, Salt Lake City, UT 84121,
hereby grants to RealSource Residential, Inc., a Nevada corporation (“Grantee”),
having an address of 2089 Fort Union Blvd, Salt Lake City, UT 84121, the right
of first refusal and an option to purchase the following property under the
terms and conditions hereof (collectively, the “Property”):

 

Fee title to the parcel of real property located in McKenzie County, North
Dakota, and the leasehold interest in the parcel of real property located in
Williams County, North Dakota under the Cross Roads Lease Agreement, dated
January 1, 2013, between Bakken Development Solutions, LLC, a Kentucky limited
liability company (“BDS”), as tenant, and Pilot Travel Centers LLC, a Delaware
limited liability company (“Pilot”), as landlord, as amended by the First
Amendment to Cross Road Lease Agreement, dated February 11, 2014, as assigned to
Grantor pursuant to the Assignment and Assumption of Lease, dated on or about
the date hereof, between BDS, as assignor, and Grantor, as assignee, as such
lease was further amended by the Second Amendment to Cross Road Lease Agreement,
dated on or about the date hereof between Grantor and Pilot and, as such parcels
are described on Exhibit “A” hereto;

 

TOGETHER WITH all of Grantor’s right, title and interest in all rights,
easements, appurtenances, buildings, improvements, fixtures and hereditaments
upon, under or directly or indirectly associated with or connected with such
property and subject to all encumbrances thereon.

 

Attachment:                       Exhibit “A” -- Description of Property

 

1.                  Option. At any time after the first anniversary of the
Effective Date and prior to the second anniversary of the Effective Date (such
period, the “Option Exercise Period”) Grantee shall have the option to purchase
the Property (the “Option to Purchase”) during the Option Exercise Period for
the Option Price (as defined herein) subject to all of the terms provided
herein. The “Option Price” shall be equal to the fair market value of the
Property as determined by an appraisal by an appraiser agreed upon by Grantor
and Grantee minus the Option Fee; provided, however, that the Option Price shall
be no less than $7,000,000.00 and no greater than $8,000,000.00. The “Option
Fee” shall be $25,000.00.

 

a.                   If Grantee elects to exercise the Option to Purchase during
the Option Exercise Period, Grantee shall notify Grantor of Grantee’s election
to exercise the Option to Purchase in writing at Grantor’s address set forth
above. The date such notice is delivered personally to Grantor or sent by United
States registered or certified mail, postage prepaid, and addressed to Grantor
at Grantor’s address set forth above is the “Option Exercise Date”.

 

b.                  Grantee and Grantor shall use commercially reasonable
efforts to obtain the required consents (including any lenders, Grantor’s
members or other required approvals,

 

 

 

the “Required Consents”) to close the transfer of the Property as soon as
reasonably practicable following the Option Exercise Date. The closing shall be
subject to, among other things, the receipt of all required consents (such date,
the “Closing Date”).

 

c.                   This option is given with the understanding that Grantee is
familiar with the Property, has reviewed current title reports of the Property
and has reviewed the loan documents (as the same may be amended, increased,
renewed, extended, spread, consolidated, severed, restated, or otherwise changed
from time to time, the “Loan Documents”) encumbering the property issued by
Silverpeak Real Estate Finance LLC, a Delaware limited liability company, dated
on or about the date hereof.

 

2.                  Right of First Refusal. If at any time prior to the second
anniversary of the Effective Date Grantor or Grantor’s successors, as the case
may be, receives any bona fide offer to purchase (the “Offer to Purchase”) the
Property, which offer Grantor or the Grantor’s successors desires to accept,
Grantor or Grantor’s successors shall notify Grantee in writing (at Grantee’s
address set forth above) of such offer, and Grantee shall have thirty (30)
business days after receipt of such notice within which to notify Grantor or
Grantor’s successors of Grantee’s election to purchase the Property described in
such offer on the terms and conditions set forth in such offer. The notice from
Grantor or Grantor’s successors to Grantee shall contain a copy of the Offer to
Purchase as described in the offer.

 

a.                   If Grantee elects to exercise its right of first refusal,
by providing notice to Grantor or Grantor’s successors within the time period
set forth above, Grantee and Grantor or Grantor’s successors shall proceed to
close the transfer of the Property (subject to the receipt of the Required
Consents), or the portion thereof described in the offer, in the time period for
the closing as set forth in the Offer to Purchase.

 

b.                  In the event that Grantee fails to provide Grantor or
Grantor’s successors with notice within the time period set forth above, Grantor
or Grantor’s successors may transfer the Property, or the portion thereof set
forth in the Offer to Purchase, free and clear of the terms of this Agreement
and of any rights of Grantee so long as the Option Fee is repaid to Grantee at
the closing of such sale.

 

c.                   All notices hereunder shall be in writing and shall be
effective when delivered personally or when sent by United States registered or
certified mail, postage prepaid, and addressed to the parties at the addresses
set forth above.

 

3.                  Subordination. Notwithstanding anything herein to the
contrary, this Right of First Refusal & Option, and all terms and provisions
hereof, as the same may hereafter be modified, amended or extended, (i) shall
be, and shall at all times remain, subject and subordinate to the terms,
conditions and provisions of the Loan Documents and the lien thereof and (ii)
shall automatically terminate upon the foreclosure or deed-in-lieu of
foreclosure of the liens created by the Loan Documents.

 

[Signature page follows]

 

 

 

[ex10-9_img001.gif]

 

 

Exhibit “A”

 

DESCRIPTION OF PROPERTY

 

 

McKenzie County, North Dakota Parcel

 

Parcel 1:

Lot 1, Block 1, The Crossings at Watford City, McKenzie County, North Dakota, as
shown on the Plat recorded as Document No. 464880

 

Parcel 2:

Together with the beneficial right to use 360 foot by 170 foot private storm
drainage facilities easement as shown in Warranty Deed recorded October 17, 2012
as Document No. 441489, McKenzie County, North Dakota

 

 

Williams County, North Dakota Parcel

 

Parcel 1:

Units E and F, in Lot 6, Block 3, 13 Mile Center Subdivision located in the SW ¼
of Section 12, Township 156 North, Range 101 West, 5th P.M., Williams County,
North Dakota

 

Parcel 2:

Together with the beneficial right to use parking areas located on Lot 6, Block
3, 13 Mile Center Subdivision located in the SW ¼ of Section 12, Township 156
North, Range 101 West, 5th P.M., Williams County, North Dakota

 

 

 



 

 